Citation Nr: 0207964	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  01-00 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a posterior cruciate ligament tear of the right 
knee, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from March 1990 to September 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  May 1990 decision by the Department 
of Veterans Affairs (VA) Boise, Idaho Regional Office (RO).  
That decision increased the disability rating for 
postoperative residuals of a posterior cruciate ligament tear 
of the right knee from 20 to 30 percent.  The Board notes 
that 30 percent is the maximum disability rating available 
for the Diagnostic Code under which the veteran is currently 
rated.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The evidence does not reasonably show that the veteran 
has been diagnosed with ankylosis of the right knee.

3. The veteran's right knee has degenerative arthritis and 
limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for postoperative residuals of a posterior cruciate ligament 
tear of the right knee, based upon lateral instability or 
subluxation have not been met.  38 U.S.C.A. § 1155, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5256, 5257, 5260 and 5261 (2001).

2.  The criteria for a separate 10 percent evaluation based 
upon arthritis and limitation of motion for the right knee 
have been met.  38 U.S.C.A. § 1155, (West 1991); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate her claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed her of 
the information and evidence needed to substantiate her claim 
for entitlement to an increased rating for postoperative 
residuals of a posterior cruciate ligament tear of the right 
knee and complied with the VA's notification requirements.  
The RO supplied the veteran with the applicable regulations 
in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA treatment records from 1997, 1998 and 
2000, VA examination reports from November 1998 and April 
2000, and a letter from the veteran's VA physician dated 
March 2000.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue on appeal.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate her claim.  Consequently, 
the claim need not be referred to the veteran or her 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records indicate that the veteran fell and 
injured her right knee during basic training in April 1990.  
In May 1990 she underwent a surgical repair of the posterior 
cruciate ligament of the right knee.  Subsequently, she was 
discharged from service as a result of her knee disability.  
Service connection for a right knee disability was granted in 
November 1990, and an initial rating of 20 percent was 
assigned under Diagnostic Code 5257.

The veteran filed a claim for an increased disability rating 
for her right knee in June 1997.  VA treatment notes indicate 
that the veteran underwent an arthroscopy of the right knee 
in October 1997.  An October 1997 VA treatment note indicated 
that the veteran was diagnosed with degenerative joint 
disease of the right knee.  In a January 1998 decision, the 
veteran was granted a 100 percent disability rating from 
October 17, 1997 to December 1, 1997 for convalescence.  Her 
20 percent schedular rating for her right knee disability was 
otherwise continued.  In January 1998, the veteran filed a 
notice of disagreement with the continued assignment of that 
rating.  However, she did not subsequently perfect her appeal 
with regard to the January 1998 decision.

A November 1998 VA examination report noted that the veteran 
reported falling and injuring her knee during basic training.  
She indicated that her last knee surgery was done in October 
1997.  Since her surgery she noted that she continued to have 
knee pain.  She reported that her knee went out on occasion.  
The veteran could walk on her heels and toes and do a deep 
knee bend.  She had mild genuvalgus.  The veteran had 0 to 
130 degrees of range of motion in her right knee.  Collateral 
and cruciate were intact.  She had a good stability to 
varus/valgus stress of the right knee.  She had trace to 1+ 
positive anterior drawer on the right.  There was no specific 
joint line tenderness.  There was some early patellofemoral 
crepitance on the right.  X-rays revealed mild degenerative 
change of the right knee manifested by a very slight beaking 
of the medial femoral condyle.

The veteran filed a claim for an increased rating for her 
right knee disability in March 2000.

A March 2000 VA treatment note indicated that the veteran 
complained of pain and a feeling of instability and weakness 
in her right knee.  The physician noted that there was 
visibly less muscle bulk in the right quadriceps.  Range of 
motion was almost equal bilaterally.  The physician noted 
that the veteran hyperextended with full extension, which 
aggravated her pain.  Quadriceps strength was 4-/5 with pain 
anteriorly.  Hamstring strength was 4/5.  Some laxity was 
noted during anterior drawer and valgus stress test.  
Patellar mobility/tracking was good.  The veteran was unable 
to perform a full squat.  The veteran had visibly poor 
control of end-range extension in weight bearing and the knee 
tended to snap back during activity.  The veteran was 
diagnosed with hyper-mobility with recent sprain/strain.

A VA treatment note dated later in March 2000 indicated that 
the veteran reported increasing right knee pain over the 
previous two months until her knee gave out.  She reported 
difficulty walking and refused to bend her knee.  The 
physician noted her pain was localized mostly anteriorly.  On 
examination, her knee alignment was excellent.  There was no 
effusion.  The veteran had almost no grind with range of 
motion.  X-rays showed that maintenance of her cartilage 
height was very good.  Her patella appeared to be tracking 
appropriately.  Little or no osteophytosis was seen.  The 
physician diagnosed the veteran with patellofemoral pain.  
The physician noted that it was his impression that the 
veteran would be able to wear a knee immobilizer and perhaps 
be able to work.

A March 2000 letter from a VA physician's assistant noted 
that the veteran was being seen for patellar femoral syndrome 
and was wearing a knee brace.  The letter also noted that the 
veteran was in the midst of a high risk pregnancy.  The 
physician's assistant noted that for those reasons the 
veteran would be unable to work for the remainder of her 
pregnancy.

An April 2000 VA joint examination report indicated that the 
veteran hyperextended her knee in January 2000 during a fall.  
She reported that her right knee pain was worse and there was 
an increase in hyperextension of the right knee.  The veteran 
indicated that her right knee had become increasingly weak 
and there was increased fatigability.  On examination, there 
was a 20 degree hyperextension of the right knee.  Flexion 
was 80 degrees.  There was pain on both extension and 
flexion.  Lachman test for posterior cruciate ligament laxity 
was positive on the right.  There was some right knee pain 
noted on the patellar grinding test.  The strength of the 
extensors and flexors of the right knee were 4/5 compared to 
5/5 on the left.  The veteran had difficulty standing on her 
toes of the right leg.  She could not squat.  There was noted 
to be some weakness of the lateral collateral ligament of the 
right knee.  The veteran was diagnosed with a tear of the 
posterior cruciate ligament of the right knee and weakness of 
lateral collateral ligament of the right knee.

A May 2000 rating decision increased the disability rating 
for postoperative residuals of a posterior cruciate ligament 
tear of the right knee from 20 to 30 percent.  The veteran 
subsequently perfected her appeal with regard to the issue.

A May 2000 VA rehabilitation medicine treatment note 
indicated that the veteran was referred to the clinic for 
consideration of knee bracing.  On examination, the veteran 
demonstrated laxity on the valgus stress test and had 
decreased strength in the quadriceps and hamstrings.  The 
veteran had been known to hyperextend with ambulation.  She 
was fitted for a custom brace at that time.

An October 2000 VA treatment note indicated that the veteran 
was being seen for repetitive injuries to her right knee.  
She had full range of motion and no effusion.  An MRI was 
ordered.

A November 2000 MRI report noted that the veteran had prior 
anterior cruciate ligament repair.  The joint space in the 
right knee appeared slightly thinned in the medial 
compartment with probable cartilage degeneration in the 
medial tibial plateau rise.  The menisci appeared 
foreshortened in this area, but otherwise showed only minimal 
central increased signal densities.  The anterior cruciate 
graft appeared intact showing increased signal minimally just 
above the joint line.  The popliteus tendon was never seen in 
normal position and it was unclear whether the tendon was 
perhaps incomplete and retracting.  The impression was joint 
space thinning and apparent cartilage degeneration in the 
medial compartment with no other significant abnormality 
noted.  It was noted that the popliteus tendon might be 
incomplete.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

The Board notes that the veteran has been diagnosed with 
degenerative joint disease in the right knee.  In a General 
Counsel opinion, VAOGCPREC 23-97 (July 1, 1997), General 
Counsel established that when a veteran has arthritis and is 
rated separately under instability of the knee, Diagnostic 
Code 5257, those two disabilities may be rated separately 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and 
5257.  See also VAOGCPREC 9-98 (August 14, 1998).

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved, in 
this instance under Diagnostic Codes 5260 and 5261.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a noncompensable rating.  When flexion 
is limited to 45 degrees, a 10 percent rating is warranted.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted in the case of 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable rating.  When 
extension is limited to 10 degrees, a 10 percent rating is 
warranted.  A 20 percent rating is appropriate where 
extension is limited to 15 degrees.  A 30 percent rating is 
warranted in the case of extension limited to 20 degrees.  A 
40 percent rating is warranted where extension is limited to 
30 degrees.  A 50 percent rating is warranted for limitation 
of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

Under Diagnostic Code 5256, a 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate.  A rating of 60 
percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, a 30 percent evaluation is 
provided for a severe case of recurrent subluxation or 
lateral instability.  A moderate case of recurrent 
subluxation or lateral instability is to be rated 20 percent 
disabling.  For a slight case of recurrent subluxation or 
lateral instability a 10 percent rating is appropriate.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

IV.  Analysis

The veteran is currently rated under Diagnostic Code 5257.  
She is currently in receipt of the maximum rating of 30 
percent available under that diagnostic code.  Accordingly, a 
higher rating is only available if the symptoms of the 
veteran's disability can be rated appropriately under a 
different diagnostic code.  In this instance, a higher rating 
would be available under Diagnostic Code 5256.  However, as 
the veteran has not been diagnosed with ankylosis of the knee 
to any degree, Diagnostic Code 5256 is not applicable at this 
time.

The veteran has been diagnosed with arthritis in the right 
knee.  Degenerative changes were noted on x-rays taken at the 
November 1998 VA examination and on an October 2000 MRI.  She 
also has limitation of motion in the right knee, as evidenced 
in the April 2000 VA examination report, when range of motion 
was reported as 20 degrees of hyperextension to 80 degrees of 
flexion.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5260, 
5261.  Therefore, the Board finds that the evidence supports 
the grant of a separate 10 percent evaluation based on the x- 
ray evidence of arthritis, the findings consistent with pain, 
and some limitation of motion.  See 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5003.

The evidence of record establishes the presence of arthritis 
and some limited motion and serves as the basis for the award 
of the 10 percent evaluation.  This evaluation is consistent 
with the assignment of the minimum compensable evaluation for 
the joint when there is periarticular pathology productive of 
painful motion.  38 C.F.R. § 4.59.  However, neither the 
veteran nor the examiners have identified functional 
impairment which is more than that contemplated by the 10 
percent evaluation.  In order to warrant an evaluation in 
excess of 10 percent there must be the actual or functional 
equivalent of limitation of flexion to 30 degrees or the 
actual or functional equivalent of limitation of extension to 
15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
5261.  The preponderance of the evidence reflects that there 
is no more than the functional equivalent of minimal 
limitation of motion.

The veteran is competent to report her symptoms.  To the 
extent that she has asserted she warrants more than the 
current evaluation assigned to her right knee, she is 
correct, and the Board has granted her a separate evaluation 
based upon limitation of motion and the presence of 
arthritis.  However, to the extent that she has implied she 
warrants more than a separate 10 percent evaluation, the 
medical findings do not support her contentions.  The Board 
attaches far greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements and testimony, even if sworn, in support 
of a claim for monetary benefits.  Taking the veteran's 
contentions into account and the medical findings, a 
separately-assigned evaluation in excess of 10 percent is not 
warranted based upon the presence of arthritis and limitation 
of motion.

V.  Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.

The record does not reflect a disability that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for her service-connected disability.  The Board notes that 
the disability has not recently required hospitalization.  
There is no evidence on the record of marked interference 
with employment and no medical evidence has been presented to 
support a conclusion that the veteran's service-connected 
disability significantly interferes with her employment.  The 
Board also notes that her current rating contemplates a 
substantial degree of industrial impairment, and there is no 
reason to believe that the rating schedule does not 
adequately compensate the veteran for the impairment.  In 
summary, the Board does not find that the veteran's case is 
outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
post-operative residuals of a posterior cruciate ligament 
tear of the right knee, based upon lateral instability or 
subluxation is denied.

Entitlement to a separate 10 percent evaluation for 
limitation of motion of the right knee and the presence of 
arthritis is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

